Citation Nr: 0640167	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty for over 21 years, 
ending in February 1979.  

This case comes to Board of Veterans Appeals (Board) on 
appeal from a rating decision of the RO in June 2003.  

A personal hearing scheduled at the Board in Washington, D.C. 
on August 16, 2006 was cancelled by the veteran.  


FINDING OF FACT

In an August 2006 statement, received prior to the 
promulgation of a decision by the Board, the veteran 
expressed his intention to withdrew his appeal as to the 
issue of an evaluation in excess of 10 percent for service-
connected hypertension.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by 
the veteran as to the claim for an evaluation in excess of 10 
percent for the service-connected hypertension have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim in August 2002 for an evaluation in 
excess of 10 percent for his service-connected hypertension, 
which was denied by rating decision in June 2003.  The 
veteran timely appealed.  

However, according to a subsequently received statement, 
signed by the veteran and dated on August 16, 2006 and added 
to the file in August 2006, he desired to withdraw his claim 
for increase from appellate review.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal May be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Withdrawal may be made by an appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The Board notes that, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the increased rating issue on appeal.  

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of an increased evaluation for service-connected 
hypertension.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and it is 
dismissed.  


ORDER

The appeal as to the claim for an evaluation in excess of 10 
percent for the service-connected hypertension is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


